Citation Nr: 1243383	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-37 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent for post operative residuals of a partial laminectomy L5 with spinal fusion, spondylolisthesis L5-S1 with degenerative joint disease.

2.  Entitlement to an increased disability rating greater than 10 percent for degenerative joint disease of the thoracic spine with myofacial pain.

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity sciatic radiculopathy with ankle jerk.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for hemorrhoids.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from September 1987 to August 2000.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In this May 2008 decision, the RO denied the Veteran's increased rating claims for the above-referenced lumbar spine and thoracic spine disabilities, as well as his service-connection claim for GERD.  In the same decision, the RO also denied the Veteran's request to reopen a previously denied service-connection claim for migraine headaches, and reopened and denied a service-connection claim for hemorrhoids.  Finally, the RO awarded the Veteran service connection for left lower extremity sciatic radiculopathy, and assigned an initial noncompensable (zero percent) disability rating, effective September 17, 2007.  The RO subsequently increased this initial rating from 0 to 10 percent, effective the same date.              See the RO's August 2008 rating decision.

The Veteran disagreed with the RO's denial of his lumbar spine increased rating claim, the denial of his initial rating for his sciatic radiculopathy, and its decisions to deny service connection for GERD, migraines and hemorrhoids in an August 2008 statement.  Although the Veteran did not list the RO's denial of his increased rating claim for a thoracic spine disability as an issue he wished to disagree with on this August 2008 statement, the RO included the issue among the others listed above in an August 2009 statement of the case (SOC).  The Veteran duly perfected an appeal as to all issues listed on this August 2009 SOC.  See the Veteran's August 2009 VA Form 9.  As such, the Board has listed the thoracic spine issue as one that remains on appeal.  

During the pendency of this appeal, the RO granted his service-connection claim for tension headaches [claimed as migraines].  See the RO's August 2012 rating decision.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection]. 

The Veteran was scheduled to appear for a videoconference hearing with the undersigned Veterans Law Judge (VLJ) on December 4, 2012.  As discussed below however, the Veteran withdrew his entire appeal on that date.  His hearing request, therefore, is also deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Board received correspondence from the Veteran dated December 4, 2012 requesting that his appeal be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.                38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran perfected an appeal as to increased rating claims for lumbar and thoracic spine conditions, an initial rating claim for left lower extremity sciatic radiculopathy with ankle jerk, a service-connection claim for GERD, and a petition to reopen a previously denied service-connection claim for hemorrhoids.  Notably, in correspondence addressed to the Board dated on December 4, 2012, the Veteran specifically requested "to withdraw any and all pending appeals."  See the May 30, 2012 letter from the Veteran's representative to the Board.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.   Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a)-(c) (2012).  In the present case, the Veteran himself has withdrawn this appeal in writing and in its entirety.  As such, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


